M’Kinney, J.
I concur in opinion that this judgment be reversed. There is, however, a question presented by instructions asked by the defendant, and refused to be given by the Circuit Court to the jury, which denies the right of the plaintiff as sheriff, to maintain the action, and which, from its bearing upon this case and its general importance, in my humble opinion claims examination. To its examination, and to the presentment of my views, I am the more strongly impelled from a consciousness that a reversal of the judgment, for the reasons expressed in the opinion delivered, leaves the question as to the right to maintain the action admitted, — a right which, from investigation, I am satisfied the law does not give.
The instructions to which I refer are the following: — 1. That no action can be sustained to charge the defendant on any *479contract or sale of land, unless the agreement, or some memorandum thereof, be in writing and signed by the party to be charged, or by some lawfully authorised agent; 2. That there is no law authorising the sheriff to bring this action.
The sale of the fee-simple of land by the sheriff was unknown to the common law. The sequestration of the profits of the land by a writ of levari facias, or the possession of a moiety of the lands by the writ of elegit, and in certain cases of the whole of it by extent, were the modes of reaching it in England. The statute of 5 Geo. 2. c. 7, passed in 1732, changed the common law, only however in its application to the American colonies. That statute made lands, hereditaments, and real estate, chargeable with debts, and subject to the like process of execution as personal estate. Thai Jaw,it is believed, has been adopted in most of the states of the Union since the revolution. With us it is modified, for, by our statute, lands are bound by judgments and subject to execution; the fee-simple, however, is not to be sold, if the rents and profits for seven years will sell for a sufficient sum to discharge the execution; and land is exempted from sale, if there be personal property of sufficient value to discharge the debt. I have adverted to the common law to show, that, by its authority, the sheriff could not sell land, and consequently, could not maintain an action to recover the purchase-money. The right to sell, then, is given by our statute, and as the statute does not give him any additional authority except to sell, we must inquire whether the right to maintain an action is incidental to the authority to sell; for if it be not, he cannofi maintain the action. In this inquiry, we will be aided by recurring to the general character of that officer, and to the nature of his duties, with an execution in his hands.
The sheriffis the officer of the law, and is the medium through which the law executes its judgments. His duties are not discretionary, nor are they arbitrary; they are clearly defined, and must be in accordance with the requirements of law. He stands unconnected with either the plaintiff or defendant in an execution, and cannot be regarded as'the agent of either, for the admission of an agency, constituted by one party, would present the officer of the law with so much of its authority as is confided to him, in opposition to the rights of the other; and in such a struggle, so subversive of the principles of the law, the interests of the latter would be sacrificed. An agency, so *480far from being admitted, would be fraudulent, and vitiate an official act founded upon it. A sheriff is responsible to each party in the execution of a writ. If he fails to return it on its return day, makes a false return, neglects to pay over the money collected, and for various other acts, he is responsible to the plaintiff. To the defendant in an execution he is also liable, if he levies on and sells one description of property more privileged than another, as land, with us, where there is sufficient personal property, and for other acts, unnecessary to enumerate, beyond the sphere of his duty, operating to the injury of the defendant.
There is an obvious distinction between sales of land and of personal property, and of the lien by which they are respectively held. A judgment binds lands from its rendition: an execution, personal property only from its delivery to the officer. A sheriff selling land cannot deliver possession of it, that, if withheld, must be obtained through an action of ejectment. With personal property it is otherwise; possession accompanies the purchase. By the writ of - venditioni exponas in this case, the sheriff is commanded to sell the land, &c. returned on the fieri facias as levied on, and with him rested the responsibility of the sale. He is under no obligation, if a person notoriously insolvent bids, to declare him the purchaser; nor is he bound, if one who is solvent bids, but who he believes would not perfect the sale by the payment of the purchase-money, to accept the bid. He should re-expose the property- to sale; for the conduct of the sale is emphatically at his peril.
The return days of all executions being fixed by law, a venditioni exponas may be put into the hands of a sheriff only allowing him time to advertise and sell. If in such a case he should advertise and sell, and the purchaser refuse to pay the purchase-money, What is the sheriff’s situation? We are not without light in determining it. In Zantzinger v. Pole, 1 Dall. Rep. 419, the chief justice said, “By the spirit and words of the act, the sheriff must sell not merely to the highest, but to the best bidder: if the highest bidder was unable to pay, the sheriff might make an offer to the next highest; and that if the property was not paid for after a sale, the return should be that ‘The premises were knocked down to A. B. for so much, that the said A. B. has not paid the purchase-money, and that, therefore, the premises remain unsold.’ ” In Scott v. Bruce, 2 Harr. *481& Gill, 262, the case of Zantzinger v. Pole was cited, and its authority admitted. The case in Maryland was as to the suffi•ciency of a special return by'a sheriff as follows: — “Laid per schedule, and property sold to. A. B. for ‡- — ; resold to C, D. for ‡ — , and sale not complied with, and of course on hand.” This property was. land. By the Court, — The officer may return in this special manner, instead of returning in general terms, that the property was unsold for the want of buyers. Wé thus find by these cases, that the situation of the sheriff in the case I supposed, would not' be one of danger or of liability. By re-exposing the property, and not selling for the want of buyers, he could return such fact, and his duty would have been-performed. In neither of these cases, nor in any I have seen, nor in any elementary work, do we 'find a dictum that would warrant the sheriff suing in his own name, to enforce a compliance with a sale of land. Forms, if has a thousand times been said, and correctly too, afford evidence of the law; but in none I have examined, have I found authority for this action.
If.a sheriff accepts a bid, it being the highest, andreposing confidence in the purchaser, returns the land sold, and thereby in the event of the non-payment of the -purchase-money, becomes himself liable for the sum at which it was sold, I apprehend, although in default, he is not without remedy. The sale and the application of the purchase-money, upon the hypothesis of its being paid by the sheriff, may bring him within the principle decided in the case of Muir v. Craig, at a former term of this Court. In that case, the land of Craig, a judgment-debtor, was sold by execution, and the proceeds of the sale applied to the satisfaction of the execution against him. ' Craig being without title to the land thus sold, and no benefit by the purchase and payment of his money accruing to the purchaser, Craig was held to be equitably bound to refund to the purchaser the money paid upon such sale.
It is contended that as the legislature, by an act in 1826, gave a summary remedy in favour of the sheriff against a purchaser of land failing to pay the purchase-money on a sale by the sheriff, that remedy was merely cumulative, and that the sheriff’s right to an action at common law was thus recognized. Such a conclusion seems to be without foundation, as it must be obvious from the nature of the feudal system, opposed to the alienation of land, and which is even now felt, though much *482ameliorated, in its operation upon the tenures of land in Eng? land, and from the restrictions of the common law to which I have adverted, that such an action must have been unknown: It could not have been contemplated: Every principle of the common law opposed it. It is therefore manifest that that remedy was not cumulative but original.
From the apparent unwillingness of the legislature to interfere with the right of the sheriff to re-expose th.e íaiid to sale, I am fortified in my view of the common law, — for it is. expressly enacted, “That nothing in this section, (that referred to in this argument,) shall be so construed as to prevent a sheriff or other officer who may have exposed such property to sale, from re-exposing the same to sale on the same or some other subsequent day, agreeably to the laws now in force.” See Acts 1826, p. 50. The act gave the sheriff a remedy by motion, to recover from a purchaser the difference between the sum bid for the land and that which it brought on a subsequent sale, — the first sale not being complied with. That act was not embraced in the revision of 1831, and therefore not in force at the time this suit was brought. It was, however, re-enacted at the session of 1833. See Acts of that year, p. 65. One case only, that of Cowgill v. Wooden, November term 1830, was brought before this Court, requiring a construction of the former act. In the opinion then given, no reference whatever is made to a common law remedy afforded the sheriff, but the proceeding is placed on its proper basis — the statutory provision.
As no principle of the common law authorises the institution of such a suit by the sheriff, we will see-whether it is sanctioned by any analogy in the sale of personal property by that officer. We have said, that on a sale of personal propérty, the possession, provided the money be paid, accompanies the sale. The sheriff is not bound to deliver possession until the money is paid, and if payment is refused, it is .his duty to re-expose the property to sale. Downing v. Brown et al. Hard. R. 181. It is admitted, that a sheriff having levied upon personal property, can maintain various actions, it being in his possession, against any person who shall divest him of possession; but the right to such actions, trover, trespass, &c., is founded on principles distinct from those that govern the present case.
If, however, the sheriff was entitled to this action at common law, a position which it is thought cannot be maintained, it *483becomes important to inquire how far the statute of frauds conflicts with the common law right. I shall, in the inquiry, confine myself to what I regard as settled constructions of the statute, without endeavouring to reconcile positions between which there may not in reality be a difference. It may be assumed as settled, that a sheriff’s sale of land is within the statute, and requires a deed or note in writing of the sale, &c. signed by the sheriff. Simonds v. Catlin, 2 Caines’ Rep. 61.—Jackson v. Catlin, 2 Johns. Rep. 248.—-Barney v. Patterson, 6 Harr. & J. 182.—4 Kent’s Comm. 2d ed. 434.—8 Johns. Rep. 520. With this principle settled, before we advance further let us see, even admitting the sheriff’s return in this case to be full and complete, what is its legal effect as evidence. No principle is better established, nor is there one based more firmly in reason and justice, than that rule of evidence, that no one can be a witness in his own cause. Testis nemo in sua causa esse potest. If this rule be settled, as I contend it is, is it not violated by the sheriff’s bringing this action and maintaining it by his return on the ^execution? It surely is. It is true, as remarked, that the sheriff is a public officer, and that credit is given to the statement upon his return, as to his official acts.See 1 Stark. on Ev. 283.-Gyfford v. Woodgate, 11 East, 297. But it is not evidence for himself, it is only evidence against third persons; 3 Stark. on Ev. 1357;—1 id. 283; for a sheriff’s return is no proof that he has paid over the money levied to the execution-creditor. 1 Stark. on Ev. 283.--Cator v. Stokes, 1 M. & S. 599. These authorities all harmonize and support the main position. ■ , '
Can it be contended that the sheriff could give parol evidence of the sale? I should think-not.
The construction of the statute of frauds I have noticed, places a sale of land by a sheriff, in some respects, on a footing with sales of land by an auctioneer. The note in writing by an auctioneer, which is held to conclude a purchaser, derives its effect from the view which is taken of the auctioneer. He is regarded as the agent both of the vendor and vendee. M’Comb v. Wright, 4 Johns. Ch. Rep. 659.—Clason v. Bailey, 14 Johns. Rep. 484.—Roscoe on Ev. 205, and authorities cited. . It is demonstrable, that the agency of an auctioneer cannot apply to the sheriff, for the auctioneer is the creature of the parties, and the sheriff the officer of the law ; but even admitting the *484application, it would not warrant the institution of this suit by the sheriff, for the agency of the auctioneer only binds the purchaser at the instance of the vendor (1). Chancellor Kent, in reviewing the opinion of Lord Hardwicke, in The Attorney General V. Day, 1 Ves. sen. 218, “that a judicial sale of an estate took it entirely out of the statute,” says, he does not comprehend the reason of it, and thinks it cannot be because the sale is at auction, as those sales if they relate to land are within the statute; nor does he think that sheriffs’ sales are free from all danger of introducing fraud or perjury. With' this opinion of Chancellor Kent it would seem that all would concur. But there is a difference between the judicial sales spoken of by Lord Hardwicke, and a sale of land with us by a sheriff: admitting him to be correct, his doctrine does not apply, for the judicial sales are made by order of the Court of chancery through a commissioner or auctioneer.
S. Judah, for the appellant.
C. Dewey and J. Law, for the appellee.
Again, it is laid down that “a mere agent or attorney having no beneficial interest in a contract, cannot maintain an action in his own name.” See Gunn v. Cantine, 10 Johns. R. 387.—1 Chitt. Pl. 5. And although in Williams v. Millington, 1 H. Bl. 81, it was held that an auctioneer employed to sell goods of a third person by auction, may maintain an action for goods sold and delivered against a buyer, though the sale was at the house of such third person, and the goods were known to be his property; yet upon examination it will be seen that this decision is not in opposition to the principles for which I contend. The auctioneer has not only a possession coupled with an interest in the goods he is employed to sell, but also a special property with a lien for charges of sale, duty to the crown, áre. in England.
I conclude my remarks with the settled conviction, that as this suit is without a legal foundation, no amendment of the declaration, or adduction upon trial of more full proof, can avail the plaintiff. I may be mistaken in my opinion, but if I am, I am gratified by the reflection that the mistake does not arise from the absence of careful and assiduous investigation.

Per Curiam.

The judgment is reversed, and the verdict set aside, with costs. Cause remanded, <&c.